Case 1:18-cv-11038-CM-SLC Document 34 Filed 05/12/20 Page 1 of 1
Case 1:18-cv-11038-CM-SLC Document 30 Filed 05/06/20 Page 1of1

CENTER FOR APPELLATE LITIGATION

120 WALL STREET — 28" FLOOR, NEW YorK, NY 10005 TEL. (212) 577-2523 FAX 577-2535

ATTORNEY-IN-CHARGE SUPERVISING ATTORNEYS

ROBERT S. DEAN ROBIN NICHINSKY

ISISTANT ATTORNIZY-IN-CHARGI AMIELLE 1. REID

MARK W. ZENO BEN A. SCHATZ

: a MOLLY SCHINDLER

VEENIOR SUPERLISING ATTORNEYS KATE SKOLNICK

= me BEA Sc TREE MARIANNE C. YANG

ao M é 2 9 WVSTANT ALAN AGING ATTORNEY

ATT 2 Tr

MEIN IGING.. ITTORNE) ay 0, 020 BRITTANY N. FRANCIS
DAVID], KLEM

q . ; MATTHEW BOVA

RE: Garlick U. Miller, SENIOR APPELLATI: COUNSEL

mbova@cfal.org

18-cv-11038-CM-SLC 212-577-2523 Ext. 543

Hon. Colleen McMahon
United States District Court Judge
Daniel Patrick Moynihan Spo

United States Courthouse
500 Pearl St. ” idol pcal On hems :

New York, NY 10007 have = ieee |
= ih , nee ep embce

Your Honor: i Wreo t

I represent Petitioner James Garlick in the above referenced case. | write to

respectfully request a two-week extension of time to file written objections to

Magistrate Cave’s Report and Recommendation, dated April 27, 2020, recommending

that the habeas petition be denied.

Presently, my objections are due within 14 days of April 27, 2020 (on or before May
11, 2020). No previous request for an extension has been made. I presently have pre-
existing obligations which would make it difficult to meet the present May 11th
deadline, including emergency litigation in New York State Court seeking the
temporary release of several clients who are at risk of serious illness or death if they
contract COVID-19. I have consulted with opposing counsel, Robert McKiver and
Joshua Weiss of the Bronx District Attorney's Office, and they have consented to my
request for an extension.

Wherefore, it is respectfully requested that petitioner's request to file written
objections on or before May 25, 2020 be granted.

Sincerely,

Counsel for Petitioner James Garlick

(5073135)

Helo

 

 
